Citation Nr: 1430672	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-14 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy.

2. Entitlement to service connection for a stomach disorder.

3. Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS).


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. The claims file is under the jurisdiction of the Portland RO.

In November 2012, the Board remanded the issues currently before it as well as the issue of service connection for prostatitis to the Agency of Original Jurisdiction (AOJ) for development. In an October 2013 rating decision, the AOJ fully granted the Veteran's claim for service connection for prostatitis. The issue of service connection for prostatitis in no longer in appellate status as is not before the Board. 


FINDINGS OF FACT

1. The Veteran did not experience peripheral neuropathy symptomatology during service.

2. The Veteran did not experience continuous peripheral neuropathy symptomatology since discharge from service.

3. The Veteran did not experience peripheral neuropathy symptomatology manifested to a compensable level within one year of discharge from service.

4. The Veteran's current peripheral neuropathy disorders, diagnosed as diabetic neuropathy of the lower extremities and neuropathy of the right lower extremity related to sciatica, are not related to service or any incident of service.

5. The Veteran did not experience chronic stomach disorder symptomatology during service.

6. The Veteran did not experience continuous stomach disorder symptomatology since discharge from service.

7. The Veteran did not experience stomach disorder symptomatology manifested to a compensable level within one year of discharge from service.

8. The Veteran's current stomach disorder is not related to service or any incident of service.

9. The Veteran's current gastrointestinal disorder, diagnosed as diverticulosis, is not related to service or any incident of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy have not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2. The criteria for service connection for a stomach disorder have not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3. The criteria for service connection for a gastrointestinal disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the Court (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). 

The Veteran was provided with the relevant notice and information in an April 2013 letter, after the initial adjudication of the Veteran's claims. VA subsequently cured any timing error by readjudicating the Veteran's claims in a November 2013 Supplemental Statement of the Case. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of the claims. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records. The service treatment records, private treatment records, and VA treatment records have been obtained and associated with the claims file. VA also acquired records from the Social Security Administration. The Veteran was provided with VA medical examinations to determine the natures and etiologies of his claimed disorders. The VA medical examination reports contain descriptions of the histories of the disabilities at issue; document and consider the relevant medical facts and principles; and contain opinions regarding the etiologies of the claimed disorders based on all evidence. VA's duty to assist with respect to obtaining relevant records and examinations has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In November 2012, the Board remanded the claims to the AOJ for the issuance of a VCAA notice letter, and the provision of VA medical examinations to determine the respective natures and etiologies of the claimed disorders. In response, the AOJ issued the VCAA letter to the Veteran and provided the requested examinations. The Board finds that the AOJ complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253. The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as organic diseases of the nervous system and peptic ulcer disease, by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

Certain chronic diseases, including organic diseases of the nervous system and peptic ulcer disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty. See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by probative evidence to the contrary.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Peripheral Neuropathy

The preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy and the appeal will be denied.

The Veteran did not experience chronic peripheral neuropathy disorder symptomatology during service. The service treatment records contain no notation indicating complaint or treatment for peripheral neuropathy. In a February 1973 service discharge medical examination report, the service examiner reported that the Veteran's neurological system and lower extremities were normal. Moreover, the Veteran has not made any statements or provided any evidence suggesting that he experienced peripheral neuropathy during service. 

The Veteran did not experience continuous peripheral neuropathy symptomatology since discharge from service or peripheral neuropathy symptomatology manifested to a compensable level within one year of discharge from service. The post-service treatment records contain no notation indicating complaint or diagnosis for peripheral neuropathy until August 2005, more than 32 years after the Veteran's discharge from service. Moreover, the Veteran has not made any statements or provided any evidence suggesting that he experienced peripheral neuropathy symptomatology until decades after his discharge from service.  

The current peripheral neuropathy disorders, diagnosed as diabetic neuropathy and neuropathy of the right lower extremity related to sciatica, are not related to service or any incident of service. In his initial claim for benefits, the Veteran claimed service connection for both diabetes mellitus and peripheral neuropathy related to diabetes. In November 2012, the Board denied the Veteran's claim for service connection for diabetes mellitus. Therefore, the Veteran is not service connected for diabetes and the Board may not grant service connection for a disorder caused by the Veteran's diagnosed diabetes.

As it suggests investigation into possible inquiry of linkage to the Veteran's assertion regarding sciatica, the Veteran has never claimed service connection for a low back disorder. In February 1969 and April 1969 reports of his medical history, provided prior to and at the time of his entrance into service, the Veteran reported having experienced low back pain prior to service. In February 1969 and April 1969 service examination reports, again provided prior to and at the time of his entrance into service, service examiners noted that the Veteran's spine and musculoskeletal systems were normal. 

In June 1971 service treatment records, written over the course of two consecutive days, the Veteran reported experiencing low back pain after lifting a box. After an examination, a service examiner diagnosed a low back strain. Subsequent service treatment records contain no notation indicating complaint of or diagnosis for low back disorder symptomatology during service. In a February 1973 service discharge medical examination report, the service examiner reported that the Veteran's spine and musculoskeletal systems were normal. 

The record also contains no notation suggesting complaint of or treatment for a low back disorder, specifically an arthritic disorder eventually requiring lumbar fusion surgery, until many years after service. Moreover, the Veteran has not made any statements or submitted any evidence suggesting that his low back disorder was related to service. The weight of the evidence indicates that the Veteran's low back disorder was neither caused nor aggravated by service, and any disorder shown to have been caused or aggravated by the Veteran's low back disorder would not be service connected.  

In a September 2005 VA medical examination report, a VA examiner noted that the Veteran had been diagnosed with diabetes mellitus in approximately 1998. During an interview, the Veteran reported experiencing tingling and burning sensations in the toes, heels, and balls of his feet. Upon examination, the VA examiner noted finding decreased sensation to monofilament in the medial aspects, lateral aspects, and balls of the feet. After reviewing all evidence, the VA examiner diagnosed diabetic neuropathy. The VA examiner also opined that the Veteran's foot pain was at least as likely partially secondary to his diabetes.

In a September 2013 VA medical examination report, a VA examiner noted examining the Veteran and reviewing the claims file to determine the etiology of the Veteran's claimed peripheral neuropathy disorder. The VA examiner opined that the Veteran's peripheral neuropathy was at least as likely as not incurred in or caused by a claimed in-service injury, event, or illness. The VA examiner wrote that the Veteran's neuropathy symptoms were caused by non-service connected disorders, specifically diabetes and, in the right lower extremity, sciatica caused by his low back disorder. 

In an October 2013 addendum, another VA examiner indicated that she had reviewed the claims file, and opined that the Veteran's peripheral neuropathy was not at least as likely as not incurred in or caused by a claimed in-service injury, event, or illness. She noted that the evidence showed that the Veteran's neuropathy symptoms were related to nonservice connected disorders, specifically diabetes and sciatica caused by his low back disorder. She also reviewed the September 2013 VA medical examination report, and observed that the September 2013 examiner clearly meant to state that the Veteran's peripheral neuropathy was not at least as likely as not a claimed incurred in or caused by a claimed in-service injury, event, or illness, because the examiner's rationale indicated that the disorder was caused by nonservice-connected disorders. 

As the October 2013 VA examiner's addendum was written after a review of the claims file and contained a well-reasoned opinion regarding the etiology of the Veteran's peripheral neuropathy disorder, based on all evidence of record, the addendum has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

Based on the above, the Board finds that the weight of the evidence is against the Veteran's claim and service connection for peripheral neuropathy must be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.

Stomach Disorder

The preponderance of the evidence is against the Veteran's claim for service connection for a stomach disorder and the appeal will be denied. 

The Veteran did not experience chronic stomach disorder symptomatology during service. In a February 1971 service treatment record, the Veteran reported experiencing an upset stomach over the previous two days. After an examination, the service examiner diagnosed "gastritis (peptic disease)." Subsequent service treatment records contain no notation indicating complaint of or diagnosis for stomach disorder symptomatology during service. In a February 1973 service discharge medical examination report, the service examiner reported that the Veteran's abdomen and viscera were normal. In a September 2013 VA medical examination report, the Veteran reported experiencing a peptic ulcer during service in approximately 1972, but indicated that the symptoms resolved after he was placed on a restrictive diet. The Veteran stated that he experienced subsequent recurrent episodes of indigestion which he would treat with Pepcid. However, the Veteran did not report that such episodes, if any occurred during service, were so recurrent as to approximate chronic in-service stomach disorder symptomatology. Therefore, the weight of the evidence indicates that the Veteran did not experience chronic stomach disorder symptomatology during service.

The Veteran did not experience continuous stomach disorder symptomatology since discharge from service. The record contains no evidence indicating diagnosis or treatment for stomach disorder symptomatology until September 1996, over 23 years after the Veteran's discharge from service. In the September 2013 VA medical examination report, the Veteran reported experiencing recurrent episodes of indigestion, but did not indicate that such episodes were so recurrent as to approximate continuous symptomatology since his discharge from service. Therefore, the weight of the evidence indicates that the Veteran did not experience chronic stomach disorder symptomatology during service.

As the treatment records contain no notation indicating treatment for stomach disorder symptomatology until decades after service and the Veteran has made no statements specifically indicating that he experienced stomach disorder symptomatology manifested to a compensable degree within a year of discharge, the weight of the evidence indicate that the Veteran did not experience stomach disorder symptomatology manifested to a compensable level within one year of discharge from service.

The Veteran's current stomach disorder is not otherwise related to service or any incident of service. The post-service treatment records indicate very occasional treatment of epigastric pain of undiagnosed etiology, beginning in September 1996. 

In a September 2013 VA medical examination, the Veteran reported being diagnosed with a peptic ulcer in about 1972 and was put on a restrictive diet. The Veteran indicated that his symptoms resolved, but stated that he has had recurrent episodes of indigestion. The Veteran reported using Pepcid to treat his symptoms in the past, which was a common treatment for peptic ulcer disease. The Veteran stated that he recently had experienced occasional indigestion and heartburn, and used Tums as needed.

The examiner stated that the Veteran's current stomach disorder symptomatology was less likely than not related to service or any incident of service, to include the in-service instance of peptic ulcer disease. In explaining this opinion, the VA examiner stated that there was no evidence to support a current diagnosis for peptic ulcer disease or any residuals of the in-service peptic ulcer disease. The VA examiner noted that the record contained no diagnosis for gastroesophageal reflux disease (GERD) or evidence of treatment for recurrent GERD symptoms. Noting  the Veteran's reports of occasional indigestion and heartburn, the VA examiner found that the Veteran's current stomach disorder symptomatology was likely caused by a mild case of GERD. As the September 2013 VA examiner's report was written after a review of the claims file, an interview with the Veteran, and a physical examination, and contained a well-reasoned regarding the etiology of the Veteran's stomach disorder, based on all evidence of record, the report has great probative value in this matter. See Prejean, 13 Vet. App. at 448.

Based on the above, the Board finds that the weight of the evidence is against the Veteran's claim and service connection for a stomach disorder must be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, at 55-56.

Gastrointestinal Disorder

The preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disorder and the appeal will be denied. 

The Veteran's current gastrointestinal disorder, diagnosed as diverticulosis, is not related to service or any incident of service. Except for the peptic ulcer disease mentioned above, the Veteran's service treatment records contain no notation indicating complaint of or diagnosis for could be considered a gastrointestinal disorder during service. In a February 1973 service discharge medical examination report, the service examiner reported that the Veteran's abdomen, viscera, and genitourinary systems were normal. 

Post-service treatment records indicate treatment for abdominal pain in September 1996, decades after the Veteran's discharge from service, with a diagnosis of diverticulitis in 2009. 

In a September 2013 VA medical examination, the Veteran reported having been diagnosed with diverticulitis in 2001. The Veteran also stated that he had experienced a recurrence of diverticulitis "within the last decade." The Veteran stated that he had found some blood in his stool in the past, and indicated that he had experienced alternating constipation and diarrhea of unknown etiology for some time.

After performing a physical examination, the VA examiner diagnosed diverticulitis. 
After examining the Veteran and reviewing the claims file, the VA examiner stated that the Veteran's diverticulitis was less likely than not related to service or any incident of service. In explaining this opinion, the VA examiner stated that the Veteran had symptoms of diverticulosis, but indicated that he did not currently have acute diverticulitis or acute residuals from the disorder's last appearance. The VA examiner further stated that the etiology of the Veteran's alternating constipation and diarrhea symptoms was unclear, but noted that there was no record of similar symptoms appreciated in the service treatment records. The VA examiner further wrote that the diverticulitis was not a residual of the Veteran's peptic ulcer disease as that disorder had apparently resolved without residuals. As the September 2013 VA examiner's report was written after a review of the claims file, an interview with the Veteran, and a physical examination, and contained a well-reasoned regarding the etiology of the Veteran's gastrointestinal disorder, based on all evidence of record, the report has great probative value in this matter. See Prejean, 13 Vet. App. at 448.

Based on the above, the Board finds that the weight of the evidence weighs against the Veteran's claim and service connection for a gastrointestinal disorder must be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, at 1364; Gilbert, at 55-56.


ORDER

Service connection for peripheral neuropathy is denied.
 
Service connection for a stomach disorder is denied. 

Service connection for a gastrointestinal disorder, to include IBS, is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


